Title: [Diary entry: 29 September 1787]
From: Washington, George
To: 

Saturday 29th. Thermometer at 54 in the Morning—62 at Noon and 62 at Night. Clear all day, with the Wind at No. Wt. Rid into the Neck and set Six plows to breaking up the Orchard Inclosure (wch. was an Oat Stubble) for Wheat & grass Seeds, &ca. After Breakfast Mr. Corbin Washington and his wife, and Miss Fanny Ballendine (who came here on Thursday afternoon) returned and after dinner Majr. G. A. Washington left this for Fredericksbg.